Citation Nr: 0424709	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  97-18 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury, including cervical radiculopathy and peripheral 
neuropathy of the upper extremities.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1971.

This appeal arises from adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in, Cleveland, 
Ohio, dated in October 1996 and January 1997, that denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and peripheral neuropathy, 
respectively.  The denials of service connection were duly 
appealed and the case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The veteran's representative has asserted the veteran is 
entitled to a total disability evaluation based on individual 
unemployability (TDIU).  As this issue is not currently in 
appellate status, the Board must refer the issue to the RO 
for appropriate action consistent with the duty to notify and 
assist.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran injured his upper back in combat in Vietnam.

3.  The veteran's current cervical radiculopathy and 
peripheral neuropathy of the upper extremities are 
etiologically related to the combat injury.


CONCLUSION OF LAW

Cervical radiculopathy and peripheral neuropathy of the upper 
extremities was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303(d), 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000) (VCAA).

Review of the claims folder reveals that the RO's actions 
comply with the new statutory provisions.  That is, with 
respect to the claims discussed below, the RO has provided 
the veteran and his representative with notice as to the 
evidence and other requirements needed to substantiate his 
claims.  The veteran has not identified any additional 
records that should be obtained.  Finally, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).


Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2003); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establishes 
that the disorder was incurred in-service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).

Analysis

Review of the evidence of record clearly shows that the 
veteran served in combat while in Vietnam.  The veteran was 
member of the 82nd Airborne Division and received the Combat 
Infantryman Badge.  The veteran has contended and has 
submitted multiple statements supporting his contentions 
regarding an upper back injury that he sustained when he 
jumped out of a helicopter hovering over a combat landing 
zone.  When he landed, the frame of his backpack injured his 
back.  He sought medical treatment from the company medic, 
who is among the eyewitnesses that have submitted statements 
agreeing with the veteran's version of events, and was given 
pain medication.  Review of the veteran's service medical 
records does not reveal any record of such an injury; 
however, pursuant to the provisions of 38 U.S.C.A. § 1154(b) 
it is found to be consistent with the circumstances, 
conditions, and hardships of his service.

The veteran's service medical records do record a single 
complaint of numbness in the left arm radiating to or from 
his left chest in August 1970.  The veteran's separation 
examination revealed no pertinent abnormalities.

Subsequent to service, the veteran practiced dentistry.  He 
has submitted a statement from another dentist, who has known 
the veteran since 1974.  He reported that since 1974 he was 
aware that the veteran was experiencing transient problems 
with fine motor control of his hands.  The problems 
culminated in 1991 when the veteran had to give up his dental 
practice.

The veteran has submitted a substantial amount of post-
service medical records documenting the development of his 
peripheral neuropathy and subsequent disability.  These 
include treatment and surgical records from an August 1991 
slip and fall accident where he injured his left shoulder.  
The veteran's treating orthopedic surgeon, Dr. M.P. has 
opined that the veteran's current cervical radiculopathy and 
peripheral neuropathy is unrelated to that 1991 accident.

Dr. M.P. has submitted letters dated in May and July 2000 
that address the etiology of the veteran's current disorders.  
He noted that he had reviewed the veteran's records.  Based 
upon the time differences of the two injuries, the 
descriptions of the accidents that caused the injuries, and 
the part of the body that was injured, he opined that with 
absolute medical probability, the neck injury in Vietnam was 
the more likely of the two injuries to be the cause of the 
veteran's cervical radiculopathy and peripheral neuropathy.

The veteran has not been afforded a VA examination to assist 
in determining the etiology of the veteran's current 
disorders.  There are no competent medical opinions contrary 
to the opinion of Dr. M.P.  While review of the analysis of 
the November 2002 SSOC reveals some possible alternative 
explanations for the veteran's current disorders, it is now 
well settled that in its decisions, neither VA nor the Board 
may rely upon its own unsubstantiated medical opinion. Allday 
v. Brown, 7 Vet. App. 517 (1995); Traut v. Brown, 6 Vet. App. 
495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board notes that because the veteran's injury occurred 
during combat there is a presumption of service connection 
unless there is clear and convincing evidence that the 
residuals are not related to the injury the veteran sustained 
while engaged in combat with the enemy. 

The Board finds that absent clear and convincing evidence to 
the contrary, the evidence does support a finding that the 
veteran's cervical radiculopathy and peripheral neuropathy of 
the upper extremities are the result of a combat injury to 
the veteran's spine.  Accordingly, it is the finding of the 
Board that the record supports a grant of entitlement to 
service connection for cervical radiculopathy and peripheral 
neuropathy of the upper extremities.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).


ORDER

The claim of service connection for cervical radiculopathy 
and peripheral neuropathy of the upper extremities is 
granted.


REMAND

The veteran alleges that after a combat patrol in Vietnam, 
prior to returning to his base, he and his men were ordered 
to discharge all their ammunition.  This resulted in 
approximately thirty minutes of gunfire and grenade 
explosions.  He alleges that his ears have been ringing since 
that incident, and that his current bilateral hearing loss is 
etiologically related to the acoustic trauma.

The veteran has not been afforded a VA examination to 
determine whether he has a current hearing loss under VA 
standards, see 38 C.F.R. § 3.358 (2003), or whether it is 
etiologically related to the acoustic trauma.  The VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2003).  The duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  38 C.F.R. § 3.159(c)(4) (2003).  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The fulfillment of the statutory duty 
to assist includes conducting a thorough and contemporaneous 
medical examination, one that takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran has submitted an opinion and audiogram from Dr. 
G.V. dated in April 1997.  The doctor opines that the 
veteran's hearing loss is certainly consistent with the 
veteran's army history.  However, the audiogram although 
suggesting a current bilateral hearing loss, is reported in 
graphic form and has not been converted to an appropriate 
numerical form. Accordingly, this evidence requires 
translation by a certified specialist. See Kelly v. Brown, 
7 Vet. App. 471 (1995).

Accordingly, the veteran's claim is REMANDED to the AMC/RO 
for the following development:

1.  The claims file should be reviewed in 
order to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed for these claims, consistent 
with all governing legal authority.

2.  The veteran should be afforded a VA 
audiological examination to determine 
whether he has a current bilateral 
hearing loss under VA standards and 
whether it is at least as likely as not 
that any current hearing loss is 
etiologically connected to the described 
acoustic trauma during service.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner is requested 
to specifically review the veteran's 
service medical records that show no 
hearing loss prior to his separation from 
service and opine whether these findings 
preclude any current hearing loss from 
being related to the inservice noise 
exposures.

3.  When all of the development requested 
above has been completed to the extent 
possible, the claims should again be 
reviewed on the basis of the additional 
evidence.  The RO should address the 
provisions of 38 U.S.C.A. § 1154(b) in 
relation to the veteran's alleged 
acoustic trauma.  If the benefits sought 
on appeal are not granted in their 
entirety, then the veteran and his 
representative should be furnished with a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



